In the United States Court of Federal Claims
                                            (Pro Se)


                                                )
    SANDRA C. KENAN,                            )
    f/k/a SANDRA DENISE CURL,                   )
    f/k/a SANDRA CURL JACOBS EL,                )
                                                )             No. 20-287T
                       Plaintiff,               )             (Filed: August 18, 2020)
                                                )
         v.                                     )
                                                )
    THE UNITED STATES OF AMERICA,               )
                                                )
                       Defendant.               )
                                                )


                                    ORDER AND OPINION

        Plaintiff Sandra Kenan, proceeding pro se, filed a complaint on March 12, 2020. Compl.,
Dkt. No. 1. On April 23, 2020, the government moved to dismiss for lack of subject matter
jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(“RCFC”). Def.’s Mot. to Dismiss (“Def.’s Mot.”), Dkt. No. 6. For the reasons discussed below,
the government’s motion to dismiss is GRANTED.

                                       BACKGROUND

        According to Ms. Kenan, on August 22, 2016, Internal Revenue Service (“IRS”) Agent
Veronica Kyriakides oversaw a search conducted on Ms. Kenan’s home. Compl. at 2; Obj. to
Dismissal (“Pl.’s Resp.”) Ex. A, at 10, Dkt. No. 7-1. 1 She claims that, during the search, IRS
agents improperly seized:

        medical records, financial records, tax documents, banking statement[s], private
        business client[’]s contact information along with social security numbers, birth
        certificates, foreign exchange currency of Zimbabwe notes, Dinar notes, . . .
        $90,000.00 from trust bank account with TD bank, . . . computers, cell phones,
        social security cards, . . . [and] minor children birth certificates.




1
  The page numbers in Ms. Kenan’s response brief and in her complaint are those provided by
the court’s electronic filing system.
Compl. at 6. Ms. Kenan avers that the warrant authorizing this search was “under someone
else[’s] name of Walter L. Vincente Hernandez” and was therefore defective. Id. at 5.

        On September 25, 2019, a grand jury in the United States District Court for the District of
Maryland issued an indictment charging Ms. Kenan with conspiracy to defraud the United States
under 18 U.S.C. § 371, theft of government property under 18 U.S.C. § 641, and aiding and
assisting the preparation of a false return under 26 U.S.C. § 7206(2). See Indictment, United
States v. Curl, No. 8:19-cr-00444-GJH-1 (D. Md. Sept. 25, 2019), ECF No. 1. Ms. Kenan states
that following her indictment she was arrested and held in custody for an unspecified period of
time. Pl.’s Resp. at 3. Ms. Kenan was subsequently released under court supervision. Order
Setting Conditions of Release, United States v. Curl, No. 8:19-cr-00444-GJH-1, ECF No. 14.
The case is still pending.

        In her complaint, Ms. Kenan alleges that Agent Kyriakides “violated constitutional duties
and the bill of rights, by stealing personal property using a defective warrant, and using stolen
property as evidence . . . to indict[ Ms. Kenan] and obtain a warrant for [her] arrest.” Compl. at
2. Ms. Kenan further asserts that Ms. Kyriakides “breached her contract obligation by not
honoring the Oath of Office she was sworn to uphold and violating the laws and rules of
procedures that govern the office of public servants and government.” Id. She seeks the return of
all her property, id. at 3, and the “removal of Agent Veronica Kyriakides and any other finance
damage this Court deem[s] fair,” id. at 9.

                                          DISCUSSION

        In considering a motion to dismiss for lack of subject-matter jurisdiction, the Court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in favor
of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
The Court may, however, “inquire into jurisdictional facts” to determine whether it has
jurisdiction. Rocovich v. United States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well established
that complaints filed by pro se plaintiffs are held to “less stringent standards than formal
pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even
pro se plaintiffs must persuade the Court that jurisdictional requirements have been met. Harris
v. United States, 113 Fed. Cl. 290, 292 (2013).

         The Tucker Act grants the United States Court of Federal Claims the power to “render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). The Court does not have the authority to order equitable relief,
such as an order directing the removal of a government official, or for return of property seized
pursuant to a search warrant, except to the extent that such equitable relief is “an incident of and
collateral to” a money judgment. James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (quoting
28 U.S.C. § 1491(a)(2)).

       Further, the Tucker Act—a jurisdictional statute—“does not create any substantive right
enforceable against the United States for money damages.” United States v. Testan, 424 U.S.
392, 398 (1976). Thus, a plaintiff must identify a separate money-mandating source of


                                                 2
substantive rights to establish the court’s jurisdiction. See Fisher v. United States, 402 F.3d 1167,
1172 (Fed. Cir. 2005) (en banc in relevant part).

          Ms. Kenan has not identified a money-mandating source of law establishing a substantive
right to recover money-damages as required for this Court’s jurisdiction. See id. at 1173. The
gravamen of Ms. Kenan’s complaint is her challenge to the execution of the search warrant that
resulted in her indictment. She claims that the IRS “violate[d] the Constitution[] . . . by violating
. . . [the] Fourth Amendment . . . [which] protects citizen[s] from unreasonable search and
seizures” and asserts that in her case the “warrant did not meet the elements required.” Compl. at
7. However, the Fourth Amendment does not mandate the payment of money-damages for its
violation. Pekrul v. United States, 792 F. App’x 836, 838 (Fed. Cir. 2020) (citing Brown v.
United States, 105 F.3d 621, 623 (Fed. Cir. 1997)). Thus, Ms. Kenan’s claim that the August 22,
2016 IRS search violated her Fourth Amendment rights is outside this Court’s jurisdiction. See
id.

        The Court also lacks jurisdiction over Ms. Kenan’s claim that Agent Kyriakides and other
federal officials violated various ethical obligations and their oaths of office. First, the Tucker
Act confers jurisdiction to hear claims against the United States, not against individuals. See
Wolffing v. United States, 144 Fed. Cl. 626, 637 (2019). Second, although Ms. Kenan
characterizes the alleged violation of their oaths of office as a breach of contract, such claims
instead sound in tort, Nalette v. United States, 72 Fed. Cl. 198, 202 (2006), and the Tucker Act
expressly excludes cases sounding in tort from its grant of jurisdiction, 28 U.S.C. § 1491(a)(1).

        Finally, in opposing the government’s motion to dismiss, Ms. Kenan invokes 28 U.S.C. §
1495. Pl.’s Resp. at 2. Section 1495 of title 28 provides that the “United States Court of Federal
Claims shall have jurisdiction to render judgment upon any claim for damages by any person
unjustly convicted of an offense against the United States and imprisoned.” (emphasis supplied).
Ms. Kenan’s criminal case remains pending and she does not allege that she has been unjustly
convicted of a federal offense, so this provision does not apply.

        The Court has reviewed the remaining claims in Ms. Kenan’s complaint and her
opposition to the government’s motion to dismiss and finds them either frivolous or not within
the Court’s Tucker Act jurisdiction. Her complaint must therefore be dismissed based on lack of
subject matter jurisdiction. 2




2
  On June 16, 2020, Ms. Kenan submitted to the Court a sur-reply to the government’s reply in
support of its motion to dismiss. On June 23, the Court returned Ms. Kenan’s sur-reply to her
unfiled. Dkt. No. 9. Ms. Kenan has requested the Court reconsider its decision not to consider
Ms. Kenan’s sur-reply in its ruling on the government’s motion to dismiss. Dkt. No. 10. In light
of the Court’s dismissal of the complaint for lack of subject matter jurisdiction, the motion for
reconsideration is DENIED as moot.

                                                 3
                                    CONCLUSION

        The government’s motion to dismiss for lack of subject-matter jurisdiction is
GRANTED and Ms. Kenan’s complaint is DISMISSED without prejudice. The Clerk shall
enter judgment accordingly. Each side shall bear its own costs.

      IT IS SO ORDERED.


                                               Elaine D. Kaplan
                                               ELAINE D. KAPLAN
                                               Judge




                                           4